DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II claims 21-37 in the reply filed on 06/17/2021 is acknowledged. Claims 18-20 and 38-40 are withdrawn from consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 28 correpsonding to the limitation “wherein the internal volume is configured to receive air flow independently of the plurality of inflatable pontoons” and 32 corresponding to the limitation “a non-woven patient contact layer positioned over the top panel” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 32 recites the limitation "the rotational positioning device".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21-29, 33-36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 5067189 issued to Weedling

Regarding claim 21,
	Weedling discloses an inflatable transfer mattress, (Weedling: Abstract) comprising: a top panel; (Weedling: FIG. 32 (12)) a bottom panel (Weedling: FIG. 32 (18)) having a perimeter sealingly coupled to a perimeter of the top panel to define an internal volume therebetween, (Weedling: col. 20 lines 41-45 “Thermal bond longitudinal seal lines 32 are formed by and between top sheet 12, the second intermediate sheet 16 and bottom sheet 18 at lateral edges of the air pallet 10.”) wherein the internal volume is configured to receive an air flow therein; (Weedling: col. 23 lines 33-39)  and a plurality of inflatable pontoons positioned within the internal volume, (Weedling: FIG. 32 (44-64)) wherein each of the plurality of inflatable pontoons is configured to be transitioned from a deflated state in which each of the plurality of inflatable pontoons are flat (Weedling: FIG. 4 shows the pontoons in a deflated state in which each pontoons are flat in a deflated state) to an inflated state in which each of the plurality of inflatable pontoons define a cylindrical cross-section. 

Regarding claim 22,
	Weedling discloses the inflatable transfer mattress of claim 21, wherein the plurality of inflatable pontoons comprises a first set of inflatable pontoons positioned on a first side of a centerline of the top panel and a second set of inflatable pontoons positioned on a second side of the centerline. (Weedling: See annotated figure below)

    PNG
    media_image1.png
    468
    468
    media_image1.png
    Greyscale

Regarding claim 23,
	Weedling discloses the inflatable transfer mattress of claim 22, wherein each inflatable pontoon in the first set of inflatable pontoons is in fluid communication and each inflatable pontoon in the second set of inflatable pontoons is in fluid communication. (Weedling: FIG. 32 (72) see also col. 21 lines 31-34 “FIG. 32 is applied to the air input or air inlet valve 72 in the same manner as that effected at 60, and via inlet pipe 50 in U.S. Pat. No. 

Regarding claim 24,
	Weedling discloses the inflatable transfer mattress of claim 22, wherein each set of inflatable pontoons is coupled to an air flow path having a proximal end coupled to at least one of the plurality of inflatable pontoons in the set of inflatable pontoons and a distal end, wherein the distal end is configured to extend beyond the perimeter of the bottom panel. (Weedling: see annotated figure below)

    PNG
    media_image2.png
    325
    590
    media_image2.png
    Greyscale


Regarding claim 25,
	Weedling discloses the inflatable transfer mattress of claim 24, comprising a valve formed integrally with the air flow path adjacent the distal end. (Weedling: FIG. 32 (72) see also col. 22 lines 14-17 wherein (72) may be interpreted as a valve)

Regarding claim 26,
	Weedling discloses the inflatable transfer mattress of claim 21, wherein each of the plurality of inflatable pontoons is coupled to the top panel along a first line and the bottom panel along a second line. (Weedling: FIG. 31 see how chambers 56, 58, 60, 62, and 64 are coupled to bottom panel via 28 and chambers 44, 46, 48, 50, 52, 54 are coupled to top panel via 32.)

Regarding claim 27,
	Weedling discloses the inflatable transfer mattress of claim 21, wherein each of the plurality of inflatable pontoons is coupled to an adjacent one of the plurality inflatable pontoons. (Weedling: FIG. 31 see how chambers 46-54 and 56-64 are coupled to each other via seal lines (30) and (32))

Regarding claim 28,
	Weedling discloses the inflatable transfer mattress of claim 21, wherein the internal volume is configured to receive air flow independently of the plurality of inflatable pontoons. (Weedling FIG. 32 see how air flow enters to the internal volume first and then enters through the pontoons refer to col. 21 lines 31-34 “FIG. 32 is applied to the air input or air inlet valve 72 in the same manner as that effected at 60, and via inlet pipe 50 in U.S. Pat. No. 4,528,704, FIG. 2.” Which shows the internal volume receiving air flow)

Regarding claim 29,
the inflatable transfer mattress of claim 21, wherein the bottom panel defines a plurality of holes (Weedling: FIG. 31 (18, 26)) configured to provide air flow from the internal volume (Weedling: FIG. 31 the area between (12) and (18)) to an area located between the bottom panel and a surface. (Weedling: col. 24 lines 47-52 wherein the perforations allow for air to flow from an area between the bottom panel and a surface.)


Regarding claim 33,
	Weedling discloses an inflatable transfer mattress, (Weedling: Abstract)  comprising: a top panel; (Weedling: FIG. 32 (12)) a bottom panel (Weedling: FIG. 32 (18)) having a perimeter sealingly coupled to a perimeter of the top panel to define an internal volume therebetween, (Weedling: col. 20 lines 41-45 “Thermal bond longitudinal seal lines 32 are formed by and between top sheet 12, the second intermediate sheet 16 and bottom sheet 18 at lateral edges of the air pallet 10.”) wherein the internal volume is configured to receive an air flow therein; (Weedling: col. 23 lines 33-39)  and a plurality of inflatable pontoons positioned within the internal volume, (Weedling: FIG. 32 (44-64)) wherein each of the plurality of inflatable pontoons is configured to be transitioned from a deflated state in which each of the plurality of inflatable pontoons are flat (Weedling: FIG. 4 shows the pontoons in a deflated state in which each pontoons are flat in a deflated state) to an inflated state in which each of the plurality of inflatable pontoons define a cylindrical cross-section. (Weedling: FIG. 32 (44-64) shows the pontoons in an inflated state which has a cylindrical cross-section) wherein each of the plurality of inflatable pontoons is coupled to the top panel along a first line and the bottom panel along a second line, (Weedling: FIG. 31 see how and wherein each of the plurality of inflatable pontoons is coupled to an adjacent one of the plurality inflatable pontoons. (Weedling: FIG. 31 see how chambers 46-54 and 56-64 are coupled to each other via seal lines (30) and (32))

Regarding claim 34,
	Weedling discloses the inflatable transfer mattress of claim 33, wherein the plurality of inflatable pontoons comprises a first set of inflatable pontoons positioned on a first side of a centerline of the top panel and a second set of inflatable pontoons positioned on a second side of the centerline. (Weedling: See annotated figure below)

    PNG
    media_image1.png
    468
    468
    media_image1.png
    Greyscale


Regarding claim 35,
	Weedling discloses the inflatable transfer mattress of claim 34, wherein each inflatable pontoon in the first set of inflatable pontoons is in fluid communication and each inflatable pontoon in the second set of inflatable pontoons is in fluid communication. 


Regarding claim 36,
	Weedling discloses the inflatable transfer mattress of claim 34, wherein each set of inflatable pontoons is coupled to an air flow path having a proximal end coupled to at least one of the plurality of inflatable pontoons in the set of inflatable pontoons and a distal end, wherein the distal end is configured to extend beyond the perimeter of the bottom panel. (Weedling: see annotated figure below)

    PNG
    media_image2.png
    325
    590
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 30-31 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weedling in view of U.S. Publication No. 20070143928 issued to Biggie.

Regarding claim 30,
	Weedling discloses the inflatable transfer mattress of claim 21.
Weedling does not appear to disclose wherein inflation of at least one of the plurality of inflatable pontoons is configured to rotate a patient to a predetermined rotational angle with respect to the top panel.
However, Biggie discloses wherein inflation of at least one of the plurality of inflatable pontoons (Biggie: FIG. 5 (47)) is configured to rotate a patient to a predetermined rotational angle with respect to the top panel. (Biggie: FIG. 5 wherein the patient (39) is rotated to some predetermined rotational angle with respect to the top panel (3))
It would have been obvious for one having ordinary skill in the art to modify the device of Weedling to have inflatable pontoons that rotate a patient to a predetermined angle as taught by Biggie since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, i.e. by controlling the inflation of a specific set of pontoons, with no change in their respective functions, and the combination would have yielded nothing more than allow a bed-ridden patient to be rotated to on his side to avoid pressure ulcers in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 31,
	The Weedling/Biggie combination discloses the inflatable transfer mattress of claim 30, wherein the predetermined angle is an angle in the range of 0-30 degrees. (Biggie: [0027] “It is important to achieve a maximum turn of approximately 40 to 50 degrees to allow the nurse to reach the patient's side or partial back, or to get the patient out of bed.”)
It would have been obvious for one having ordinary skill in the art to modify the device of Weedling to have inflatable pontoons that rotate a patient to 30 degrees or more as taught by Biggie since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, i.e. by controlling the inflation of a specific set of pontoons, with no change in their respective functions, and the combination would have yielded nothing more than allow a nurse to reach the patient’s side or partial back or to get 

Regarding claim 37,
	Weedling discloses the inflatable transfer mattress of claim 33.
Weedling does not appear to disclose wherein inflation of at least one of the plurality of inflatable pontoons is configured to rotate a patient to a predetermined rotational angle with respect to the top panel.
However, Biggie discloses wherein inflation of at least one of the plurality of inflatable pontoons (Biggie: FIG. 5 (47)) is configured to rotate a patient to a predetermined rotational angle with respect to the top panel. (Biggie: FIG. 5 wherein the patient (39) is rotated to some predetermined rotational angle with respect to the top panel (3))
It would have been obvious for one having ordinary skill in the art to modify the device of Weedling to have inflatable pontoons that rotate a patient to a predetermined angle as taught by Biggie since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, i.e. by controlling the inflation of a specific set of pontoons, with no change in their respective functions, and the combination would have yielded nothing more than allow a bed-ridden patient to be rotated to on his side to avoid pressure ulcers in which one of ordinary skill in the art would have recognized as a predictable result.


s 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weedling in view of U.S. Patent No. 3654059 issued to Zisblatt.

Regarding claim 32,
	Weedling discloses the inflatable transfer mattress of claim 21… the rotational positioning device… (Weedling: FIG. 31 chambers 44-64 which may be regarded as the rotational positioning device)
Weedling does not appear to disclose comprising a non-woven patient contact layer positioned over the top panel and the rotational positioning device, wherein the non-woven patient contact layer is coupled to the top panel.
	However, Zisblatt discloses a non-woven patient contact layer (Zisblatt: FIG. 6 (22)) positioned over the top panel (Zisblatt: FIG. 6, the top surface of 21 (not shown) but underneath mattress cover (22)) … wherein the non-woven patient contact layer is coupled to the top panel. (Zisblatt: FIG. 6 shows mattress cover (22) coupled to the top panel of (21) wherein the sides and the top of (21) may be interpreted as a top panel, see also col. 3 lines 55-64 wherein (22) is coupled to the top panel via adhesive strips.)
	It would have been obvious for one having ordinary skill in the art to modify the device of Weedling by adding a non-woven patient contact layer as taught by Zisblatt since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, and the combination would have yielded nothing more than protect other patients from the spread of bacteria or contamination in which one of ordinary skill in the art would have recognized as a predictable result.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/17/2021